DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 20-23 and 26-29 in the reply filed on 01/14/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter Lee) US 2002/0028165 as cited in the IDS dated 01/14/2022.
Regarding claim 1, Lee discloses an apparatus for independently manipulating the temperature of a plurality of reaction vessels as discussed in at least paragraphs 23-24, the apparatus comprising: a base assembly comprising i) a plurality of receptacles (lidded box 70), each receptacle being configured to have disposed therein a reaction vessel (tube 75) as discussed in at least paragraph 64, and ii) a plurality of thermoelectric devices (However, in a preferred embodiment the apparatus is arranged such that the polymer in contact with (or forming) a container or a group of containers is connected to an individual supply, several containers or groups of containers being connected to different, independently controlled electrical supplies. With this arrangement, a number of different reactions requiring different temperature stages can be carried out at the same time as each container or group of containers has its own heating element.) as discussed in at least paragraph 38, wherein each receptacle is configured to have disposed therein a reaction vessel and comprises a thermal jacket (The polymer may be provided as an integral part of each container, as a sheath around each container or arranged such that a layer of polymer is interposed between adjacent containers) in thermal communication with at least one of the plurality of thermoelectric devices as discussed in at least paragraphs 37-38, wherein the thermal jacket has a first thermal transfer surface configured to surround at least a portion of the reaction vessel to facilitate thermal exchange between the reaction vessel and the thermal jacket as discussed in at least paragraphs 19 and 37.
Regarding claim 6, Lee discloses wherein the first thermal transfer surface contacts the reaction vessel(The polymer may be provided as an integral part of each container, as a sheath around each container or arranged such that a layer of polymer is interposed between adjacent containers) as discussed in at least paragraphs 19 and 37.
Regarding claim 7, Lee discloses wherein the first thermal transfer surface is configured to surround a portion of the outer circumference of the reaction vessel (The polymer may be provided as an integral part of each container, as a sheath around each container or arranged such that a layer of polymer is interposed between adjacent containers) as discussed in at least paragraphs 19 and 37.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2002/0028165 as applied above to claims 1, 6 and 7, and further in view of  in view of Jang et al. (hereinafter Jang) US 2010/0126548 as cited in the IDS dated 01/14/2022.
Regarding claim 2, Lee does not explicitly disclose wherein the thermal jacket has a second thermal transfer surface that interfaces with the at least one thermoelectric device to facilitate heat exchange between the thermal jacket and the at least one thermoelectric device.
Jang discloses a thermal jacket has a second thermal transfer surface that interfaces with the at least one thermoelectric device to facilitate heat exchange between the thermal jacket and the at least one thermoelectric device as discussed in at least paragraphs 10 and 47.

Regarding claim 3, Lee does not explicitly disclose wherein the thermal jacket has a second thermal transfer surface in contact with a thermal pad that interfaces with the at least one thermoelectric device to facilitate heat exchange between the thermal jacket and the at least one thermoelectric device.
Jang discloses wherein the thermal jacket has a second thermal transfer surface in contact with a thermal pad (dummy pads 211 and 221) that interfaces with the at least one thermoelectric device to facilitate heat exchange between the thermal jacket and the at least one thermoelectric device as discussed in at least paragraphs 10, 47 and 81.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with the second thermal transfer and thermal pad as taught by Jang in order to provide an adequate heating means that minimizes the potential of  environmental pollution.
Regarding claim 4, Lee as modified does not disclose the thermal pad is composed of a ceramic-filled, high temperature silicone rubber coated on electrical fiberglass or a polyimide film. 
However, it would have been obvious to one having ordinary skill in the art  to use a thermal pad composed of a ceramic-filled, high temperature silicone rubber coated on electrical fiberglass or a polyimide film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.

claim 5, Lee as modified does not disclose wherein the thermal pad has a thermal resistance (Modified ASTM D5470) in a range of 3 °C-cm2/watt to 6 °C-cm2/watt. 
However, it would have been obvious to one having ordinary skill in the art  to use a thermal pad has a thermal resistance (Modified ASTM D5470) in a range of 3 °C-cm2/watt to 6 °C-cm2/watt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2002/0028165 as applied above to claims 1, 6 and 7, and further in view of  in view of Atwood et al. (hereinafter Atwood) US 2013/0078713 as cited in the IDS dated 01/14/2022.
Regarding claim 8, Lee does not explicitly disclose wherein the thermoelectric devices are Peltier devices configured to operate as a heat source or heat sink for the thermal jacket, or configured to cycle between heating and cooling operations relative to the thermal jacket.
Atwood discloses a diagnostic device comprising Peltier devices which are configured to operate as a heat source or heat sink or configured to cycle between heating and cooling operations as discussed in at least paragraphs 9 and 45-46.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with a Peltier device as taught by Atwood in order to maintain thermal uniformity during constant temperature cycling.
Regarding claim 9, Lee does not explicitly disclose wherein the apparatus further comprises a printed circuit board (PCB) comprising a plurality of holes, each hole comprising one of the plurality of thermoelectric devices, and wherein each of the thermoelectric devices is electrically connected to the PCB.

It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with a printed circuit board as taught by Atwood in order to maintain thermal uniformity during constant temperature cycling.
Regarding claim 10, Lee does not disclose a cassette assembly comprising a plurality of reaction vessels.
 Atwood discloses a cassette assembly (sample block 36) and  comprising a plurality of reaction vessels (sample vials) as discussed in at least paragraphs 42.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with a cassette assembly as taught by Atwood in order to provide an interchangeable assembly that can accommodate a variety of sample blocks.
Regarding claim 11, Lee does not explicitly disclose a cassette assembly. 
Atwood discloses wherein the cassette assembly [36] is configured and arranged to interface with the base assembly [35] such that each of the plurality of receptacles of the base assembly has disposed therein a corresponding reaction vessel of the cassette assembly as discussed in at least paragraphs 42 and 56 and shown in Fig. 3. 
Regarding claim 20, Lee does not explicitly disclose a thermal cover assembly.
Atwood discloses a thermal cover assembly as discussed in at least paragraphs 68-70.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with a cover assembly as taught by Atwood to ensure that the liquid does not condense at the top of the tube and instead remains in the bottom of the tube where thermal cycling occurs.
claim 21, Lee as modified by Atwood discloses that the thermal cover assembly is configured to provide a heat source above each reaction vessel to prevent or minimize evaporation of a reaction solvent present in the reaction vessel as discussed in at least paragraphs 68-70 of Atwood.
Additionally, the device disclosed by Lee and Atwood is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lee and Atwood is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP §2114.
Regarding claim 22, Lee discloses a plurality of reaction vessels/ sample tube for holding respective samples as implied in paragraphs 40 and 60. The contents of the plurality of reaction vessels depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Atwood discloses a plurality of sample vials for holding respective samples as implied in paragraph 42. The contents of the plurality of vials depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 23, Lee does not explicitly disclose a thermal cover assembly.
Atwood discloses a thermal cover assembly as discussed in at least paragraphs 68-70. However, Atwood does not disclose wherein the thermal cover assembly has at least two independently thermally controlled zones.
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lee with a cover assembly as taught by Atwood to ensure that the liquid does not condense at the top of the tube and instead remains in the bottom of the tube where thermal cycling occurs.
.
Claims 20-21, 23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2002/0028165 in view of Atwood US 2013/0078713, as applied above to claims 8-11 and 20-23, and further in view of Freudenthal et al. (hereinafter Freudenthal) US 2014/0213487.
Regarding claim 20, Lee does not explicitly disclose a thermal cover assembly.
Freudenthal discloses a thermal cover (heated cover, 530) comprising at least two independently thermally controlled zones (Heat source 540 can be a single heating element or more than one heating element. Heat source 540 can include one heating zone with one temperature sensor such as, for example, a single thermistor. Heat source can include multiple heating zones having multiple temperature sensors. Each heating zone of the multiple heating zones can have its own associated temperature sensor. Multiple heating zones can be provided in a single heating element or in multiple heating elements. For example, each heating element of the multiple heating elements can serve as one of a plurality of heating zones such that each zone can be controlled independently.) as discussed in at least paragraphs 99 and 104.
It would have also been obvious to one having ordinary skill in the art to modify Lee in with the heated cover of Freudenthal to ensure that the liquid does not condense at the top of the tube and instead remains in the bottom of the tube where thermal cycling occurs. 
Regarding claim 21, Lee does not explicitly disclose a thermal cover assembly.
Heat source 540 can be a single heating element or more than one heating element. Heat source 540 can include one heating zone with one temperature sensor such as, for example, a single thermistor. Heat source can include multiple heating zones having multiple temperature sensors. Each heating zone of the multiple heating zones can have its own associated temperature sensor. Multiple heating zones can be provided in a single heating element or in multiple heating elements. For example, each heating element of the multiple heating elements can serve as one of a plurality of heating zones such that each zone can be controlled independently.) as discussed in at least paragraphs 99 and 104.
It would have also been obvious to one having ordinary skill in the art to modify Lee in with the heated cover of Freudenthal to ensure that the liquid does not condense at the top of the tube and instead remains in the bottom of the tube where thermal cycling occurs. 
Additionally, the device disclosed by Lee and Freudenthal is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lee and Freudenthal is capable of providing the operating conditions (the thermal cover assembly is configured to provide a heat source above each reaction vessel to prevent or minimize evaporation of a reaction solvent present in the reaction vessel) as listed in the intended use section of the claim. See MPEP §2114.
Regarding claim 23, Lee does not explicitly disclose a thermal cover assembly.
Freudenthal discloses a thermal cover (heated cover, 530) comprising at least two independently thermally controlled zones (Heat source 540 can be a single heating element or more than one heating element. Heat source 540 can include one heating zone with one temperature sensor such as, for example, a single thermistor. Heat source can include multiple heating zones having multiple temperature sensors. Each heating zone of the multiple heating zones can have its own associated temperature sensor. Multiple heating zones can be provided in a single heating element or in multiple heating elements. For example, each heating element of the multiple heating elements can serve as one of a plurality of heating zones such that each zone can be controlled independently.) as discussed in at least paragraphs 99 and 104.
It would have also been obvious to one having ordinary skill in the art to modify Lee in view of Atwood with the heated cover of Freudenthal to provide at  least two independently thermally controlled zones in order to simultaneously perform thermal cycling reactions on a variety of samples with varying temperature requirements. 
Regarding claim 26, Lee as modified does not disclose wherein each thermally controlled zone aligns with one or more reaction vessels of the plurality of reaction vessels. 
Freudenthal discloses wherein each thermally controlled zone aligns with one or more reaction vessels of the plurality of reaction vessels as shown in Figs. 9A, 10 A and 10B; discussed in at least paragraphs 104 and 107-108. 
It would have also been obvious to one having ordinary skill in the art to modify Lee in view of Atwood with the heated cover of Freudenthal to provide at  least two independently thermally controlled zones in order to simultaneously perform thermal cycling reactions on a variety of samples with varying temperature requirements. 
Regarding claims 27-29, Lee as modified does not disclose wherein the thermal cover assembly is configured with a plurality of openings to permit the passage of light, each opening being optically aligned above a corresponding reaction vessel.
Freudenthal discloses that the Heated cover 530 can also include a platen 536, a heat source 540 to heat platen 536, a sealing element 538, and transparent plates 542 for passage of light from the optical system to the samples in sample holders 516 (refer to FIG. 11 as well). Freudenthal also discloses that each transparent plate 542 can have substantially the same dimensions as corresponding sample holder 516. See paragraphs 19, 99 and 111. Therefore, each opening being optically aligned above a corresponding reaction vessel.
It would have also been obvious to one having ordinary skill in the art to modify Lee in view of Atwood with the heated cover of Freudenthal in order to monitor the thermal cycling reactions, confirm that the sample holder is properly positioned on the interchangeable assembly and confirm that the correct sample holder is positioned on the interchangeable assembly.
As to permitting optical measurements and passing light to or from the reaction vessel, the device disclosed by Lee, Atwood and Freudenthal is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Lee, Atwood and Freudenthal is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP §2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796